      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 1 of 27



           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

UNITED STATES OF                    §
AMERICA,                            §
                                    §
v.                                  §            EP-02-CR-1430-PRM-1
                                    §
CHESTER ENNIS,                      §
   Defendant.                       §

       MEMORANDUM OPINION AND ORDER GRANTING
          MOTION FOR REDUCTION IN SENTENCE

     On this day, the Court considered:

     • Defendant Chester Ennis’s [hereinafter “Defendant”] “Motion for
       Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)”
       (ECF No. 464) [hereinafter “Motion”], filed on July 12, 2019,

     • Defendant’s “Supplemental Record in Support of Motion for
       Reduction in Sentence” (ECF No. 482) [hereinafter “Supplemental
       Record”], filed on October 4, 2019,

     • the Government’s “Response to Defendant’s Motion for Reduction
       in Sentence” (ECF No. 484) [hereinafter “Response”], filed on
       October 10, 2019,

     • Defendant’s “Reply in Support of Its Motion for Reduction in
       Sentence” (ECF No. 485) [hereinafter “Reply”], filed on October
       23, 2019,

     • Defendant’s “Supplement to Motion for Reduction in Sentence
       Based on COVID-19 Pandemic” (ECF No. 486) [hereinafter
       “Supplement”], filed on March 27, 2020,

     • the Government’s “Response to Defendant’s Supplemental Motion
       to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” (ECF
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 2 of 27



        No. 491) [hereinafter “Supplemental Response”], filed on May 1,
        2020, and

     • Defendant’s “Reply to Government Response to ‘Supplemental
       Motion’” (ECF No. 491), filed on May 13, 2020, in the above-
       captioned cause.

Defendant seeks a reduction of his life sentence to time served for

“extraordinary and compelling reasons” pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act. Mot. 1; First Step Act

of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194. After due

consideration, the Court is of the opinion that Defendant’s Motion should

be granted for the reasons that follow.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     Defendant has a lengthy criminal history of non-violent drug

offenses. On January 15, 1979, Defendant was convicted of marijuana

possession and sentenced to ten years’ probation. Resp. 8. On September

6, 1986, Defendant was convicted for conspiracy, racketeering and

possession with intent to distribute marijuana, and sentenced to fifteen

years’ custody. Presentence Investigation Report [hereinafter “PSR”]

¶ 63, July 12, 2019, ECF No. 466. Defendant was paroled for this

conviction on September 12, 1988. Id. On April 13, 1992, Defendant pled

guilty to conspiracy to possess with intent to distribute marijuana.

                                     2
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 3 of 27



Resp. 8. He was sentenced to and served forty months’ custody followed

by a three-year term of supervised release. Id. On September 26, 2000,

Defendant’s parole from his September 6, 1986, conviction was revoked

and he was sentenced to six months’ custody. PSR ¶ 63. Defendant was

again paroled for his September 6, 1986, conviction on December 1, 2000.

Id.

      On August 29, 2002, at the age of fifty-five, Defendant was arrested

and subsequently convicted for six felonies related to a large-scale drug

trafficking operation. Mot. 4, Resp. 8–9. Defendant was found

accountable for “trafficking 633.22 kilograms of marijuana and 35.30

kilograms of cocaine.” Resp. 9. He committed these offenses in violation

of the terms of parole from his September 6, 1986, conviction, and less

than two years following his release from custody on December 1, 2000.

PSR ¶ 63–64. These convictions did not involve violence or a weapon, and

had no identifiable victims. PSR ¶ 48. Defendant’s guideline sentencing

range was 360 months to life, due to Defendant’s status as a career

offender and his role as a leader of a drug trafficking organization. PSR

¶¶ 55, 58, 101. However, pursuant to 21 U.S.C. § 841(b)(1)(A), which




                                     3
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 4 of 27



required a mandatory life sentence in Defendant’s case, on August 31,

2003, the Court sentenced Defendant to life imprisonment.1

     As of filing his Motion, Defendant had served nearly seventeen years

of his sentence and was seventy-one years of age. Mot. 1, 4. While

incarcerated, he has had no infractions or disciplinary actions, has

learned new skills such as leatherworking and computer operation, and

has worked as a leatherworking instructor for other inmates. Mot. 5.

Defendant has satisfied all fines and assessments imposed against him

through his employment with UNICOR, where he has received

outstanding performance ratings. Id. Defendant also communicates with

his family through letter, telephone, and in-person visits, and maintains a

“good rapport” with prison staff and other inmates. Mot. 5. In the event

of Defendant’s release he would live with his son, William Ennis,2 in El

Paso, Texas. Mot. Ex. 7, at 6.


1 Mot. 4. The First Step Act of 2018 amended 21 U.S.C. § 841(b)(1)(A) to
require a mandatory minimum of 25 years, rather than life imprisonment,
for offenders who had two or more prior convictions for a serious drug
felony. First Step Act of 2018, § 401.

2 William “Billy” Ennis was a codefendant in the above-captioned cause.
PSR 4. On May 7, 2003, he was found guilty by jury trial on three counts
related to drug trafficking. Id. Thereafter, he was sentenced to a term of
life imprisonment. J. Criminal Case 2, United States v. William Ennis,
No. EP-02-CR-1430-PRM-3, Sept. 10, 2003, ECF No. 247. On August 5,
                                     4
        Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 5 of 27



       Defendant has a variety of illnesses and health issues. The Federal

Bureau of Prisons [hereinafter “BOP”] has issued medications to

Defendant to treat diabetes, mellitus, hypertension, arthritis, asthma,

hypothyroidism and hyperlipidemia. Mot. Ex. 21, at 1. As Defendant has

aged, doctors have increased Defendant’s dosage of medication to manage

his health conditions. Id. For example, whereas Defendant received

1,000 milligrams per day of the drug Metformin for diabetes in 2003, he

now receives 2,500 milligrams per day. Mot. 5. Doctor Rez Farid, an

associate professor of physical medicine and rehabilitation at the

University of Missouri, indicated in a July 9, 2019, letter that Defendant’s

medical records “sugges[t] a deterioration in [Defendant’s] physical health

which may be characterized as serious,” and he expects Defendant’s

conditions “to be lifelong and progressively debilitating.” Mot. Ex. 21, at

1–2.

       BOP records indicate that as of August 3, 2015, Defendant had no

medical restrictions on his work assignments and had been cleared to

work in food service. Resp. 12; Mot. Ex. 6 at 6. Defendant has also been



2016, Defendant William Ennis received an executive grant of clemency,
allowing for his release on December 1, 2016. Executive Grant of
Clemency, United States v. William Ennis, No. EP-02-CR-1430-DB-3, Aug.
5, 2003, ECF No. 446.
                                    5
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 6 of 27



classified as a “Level 2” care category inmate, indicating he has medical

conditions which “can generally be managed with clinical interventions.”

Resp. 10–11; Suppl. Ex. 3, at 1.

     However, Defendant maintains he has “[d]ifficulty standing and

walking,” and “can no longer stand for longer than five minutes at a time.”

Mot. 5; Resp. 11. At various times, Defendant’s pain and mobility issues

have been attributed to degenerative conditions in the hips and knees,

and bone spurs in his feet. Mot. 5. BOP initially assigned Defendant a

lower bunk bed and provided him with orthopedic shoes to mitigate these

symptoms. Resp. 11. Dr. Farid indicated in his July 9, 2019, letter that

the use of orthopedic shoes “raises concern for a higher protective level for

the prevention of diabetic neuropathy foot complications that can lead to

amputation and chronic wounds.” Mot. Ex. 21, at 2.

     On September 20, 2019, BOP conducted a medical appointment

addressing Defendant’s chronic lower back pain, which included X-rays

and a radiology report. Resp. Ex. 7, at 1. At a subsequent medical

appointment on September 24, 2019, Defendant stated that he could not

walk without a cane. Resp. Ex. 5, at 1. Rather than providing Defendant

with a requested walker with a seat, BOP provided him with a

wheelchair. Id.
                                      6
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 7 of 27



     Dr. Farid examined the medical records from these appointments,

including the radiology report. Suppl. Record Ex. 1. He determined in an

October 3, 2019, letter that Mr. Ennis’ condition should be attributed to

“degenerative spine disease,” specifically “spinal stenosis,” rather than

arthritic hips and knees. Id. He also noted that individuals like

Defendant who have diabetes “have more difficulty managing this

condition.” Id. Lastly, he concluded that “Mr. Ennis is experiencing a

serious deterioration in physical health because of the aging process, and

. . . he is unlikely to recover substantially from this condition and will

instead continue to functionally decline as he gets older.” Id.

     Defendant made his first “Request for Compassionate Release” on

August 29, 2017, to the Warden at FCI Florence. Mot. 6–7. The Warden

denied the request, writing that “although you have several chronic

medical conditions, you are able to independently attend to your activities

of daily living, and you are not experiencing deteriorating mental or

physical health that substantially diminishes your ability to function in a

correctional facility.” Mot. 7.

     On May 10, 2018, Defendant appealed the denial of his “Request for

Compassionate Release” to the Regional Office of BOP. Mot 7. The

Regional Director denied the appeal, writing that Defendant’s
                                       7
          Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 8 of 27



“circumstances did not meet the policy requirements as outlined in

Program Statement 5050.49 . . . Compassionate Release/Reduction in

Sentence: Procedures for Implementation of 18 U.S.C. § 3582(c)(1)(A).”

Mot. 8.

     Defendant further appealed BOP’s decision on June 15, 2018, to

BOP’s Office of General Counsel. Mot. 8. BOP’s Administrator for

National Inmate Appeals informed Defendant that he did not meet the

criteria for a “Reduction in Sentence” because, “your medical conditions

are under control and do not substantially diminish your ability to

function in a correctional facility,” and Defendant had not served at least

half of his sentence. Mot. 8. After pursuing these administrative

remedies, Defendant moved for compassionate release in the above-

captioned cause on July 12, 2019. Mot. 1.

     Beginning on March 12, 2020, the Western District of Texas issued a

series of standing orders regarding the COVID-19 Pandemic.3 The

District’s initial substantive order provides that “COVID-19 qualifies as a

global pandemic” and “there have been several confirmed cases of



3See Coronavirus (COVID-19) Guidance, Western District of Texas,
https://www.txwd.uscourts.gov/coronavirus-covid-19-guidance/ (last
visited May 12, 2020).
                                   8
           Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 9 of 27



coronavirus within the Western District of Texas.”4 According to the

Centers for Disease Control and Prevention [hereinafter “CDC”], adults

sixty-five years and older who have serious underlying health conditions

such as lung disease, asthma, heart conditions, or diabetes are at a higher

risk for severe illness from COVID-19. Suppl. Ex. 25.

          BOP concedes that “the population density of prisons creates a risk

of infection and transmission for inmates and staff.” Id. at Ex. 26.

Defendant is currently incarcerated at FCI Big Spring in Big Spring,

Texas, where there are no reported COVID-19 cases amongst inmates or

staff.5 However, as of May 12, 2020, 658 federal inmates in the state of

Texas have tested positive for COVID-19, seven inmates have died of the

same, and the Court observes that these figures are increasing quickly.6

In his Supplement, Defendant requests that the Court consider this

information related to COVID-19 in connection with his Motion. Suppl. 1.



4 Supplemental Order Regarding Court Operations Under the Exigent
Circumstances Created by the COVID-19 Pandemic (Mar. 13, 2020,
(signed by Chief United States District Judge Orlando L. Garcia)).

5Find an Inmate, BOP, https://www.bop.gov/inmateloc/ (last visited May
12, 2020); Coronavirus, BOP, https://www.bop.gov/coronavirus/ (last
visited May 13, 2020).

6   Id.
                                         9
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 10 of 27



II.   LEGAL STANDARD

      A district court generally may not modify or reduce a sentence

because “[a] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment.” Dillon v. United States, 560

U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)). However, “[a] court, on

a motion by the BOP or by the defendant after exhausting all BOP

remedies, may reduce or modify a term of imprisonment, probation, or

supervised release after considering the factors of 18 U.S.C. § 3553(a), if

‘extraordinary and compelling reasons warrant such a reduction.’” United

States v. Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting

§ 3582(c)(1)(A)(i)). Such a reduction must be “consistent with applicable

policy statements issued by the Sentencing Commission.” United States v.

Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *1 (S.D. Tex. June 17,

2019) (quoting § 3582(c)(1)(A)(i)). Furthermore, “the defendant has the

burden to show circumstances meeting the test for compassionate

release.” United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725,

at *2 (S.D. Tex. Sept. 25, 2019) (quoting United States v. Heromin, No.

8:11-CR-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)).




                                     10
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 11 of 27



III. ANALYSIS

     Pursuant to 18 U.S.C. § 3582(c)(1)(A) and the United States

Sentencing Commission’s [hereinafter “USSC”] applicable policy

statements, in order to obtain compassionate release a defendant must

demonstrate that (1) they have exhausted administrative remedies, (2)

their circumstances are extraordinary and compelling, (3) their release

would pose no danger to any other person or to the community, and

(4) relief is warranted in light of applicable sentencing factors. Here, the

Court is of the opinion that Defendant has met his burden to show each of

these requirements. Accordingly, the Court is of the opinion that

Defendant’s Motion should be granted.

     A.    Compassionate Release and the First Step Act

     The Sentencing Reform Act of 1984 modified existing sentencing

standards to allow federal courts to reduce defendants’ sentences for

“extraordinary and compelling reasons,” a process often referred to as

“compassionate release.”7 Sentencing Reform Act of 1984, Pub. L. No. 98–

473, 98 Stat 1837. The Act set out a structure where only BOP could

bring motions for compassionate release on behalf of defendants. Id.


7See Federal Postconviction Remedies & Relief Handbook with Forms
§ 2:4.20 (referring to § 3582 remedy as “compassionate release”).
                                     11
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 12 of 27



     The First Step Act, which became effective on December 21, 2018,

modified the Sentencing Reform Act’s structure for compassionate release.

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b)

of the First Step Act allows a defendant to bring a motion for modification

of a sentence for “extraordinary and compelling reasons” pursuant to 18

U.S.C. § 3582(c), rather than requiring BOP to bring such a motion. Id. at

§ 603(b).

     The First Step Act’s title, “Increasing the Use and Transparency of

Compassionate Release,” indicates Congress’ intent to broaden the use of

compassionate release by allowing defendants to bring their own

compassionate release motions. Id.; see United States v. Johns, No. CR

91-392-TUC-CKJ, 2019 WL 2646663, at *1 (D. Ariz. June 27, 2019)

(describing intent of the First Step Act). Some courts have also noted that

prior to the First Step Act, BOP had been criticized for failing to bring

compassionate release motions on behalf of eligible defendants. See

United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019) (noting

that BOP “rarely” brought compassionate release motions).

     B.     Exhaustion of Administrative Remedies

     Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant may bring a

motion for compassionate release “after the defendant has fully exhausted
                                     12
      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 13 of 27



all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the Defendant’s behalf.” 18 U.S.C. § 3582(c)(1)(A).

Here, the Court concludes that Defendant’s Motion demonstrates that he

has exhausted his administrative rights to appeal BOP’s decision not to

bring a motion on his behalf.

     On August 29, 2017, Defendant made a written “Request for

Compassionate Release” to the Warden at FCI Florence, which the

Warden denied. Mot. 7; Mot. Ex. 7, at 1. On May 10, 2018, Defendant

appealed the denial of his request to BOP’s Regional Office, and BOP

denied the appeal. Mot. 7–8. Defendant further appealed the decision to

BOP’s Office of General Counsel, which again denied the appeal. Mot. 8.

A denial from BOP’s Office of General Counsel “constitutes a final

administrative decision.” 28 C.F.R. § 571.63(b). Accordingly, the Court is

of the opinion that Defendant has fully exhausted his administrative

rights to appeal a failure of BOP to bring a motion pursuant to 18 U.S.C.

§ 3582(c)(1)(A) on Defendant’s behalf.

     The Government construes Defendant’s Supplement as an

independent motion for a reduction of sentence pursuant to § 3582(c), and

argues that the Court should deny the Supplement “without prejudice for

Defendant’s failure to exhaust administrative remedies.” Suppl. Resp. 1.
                                     13
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 14 of 27



However, the Court is of the opinion that the Government has

misconstrued Defendant’s Supplement. The Supplement is titled

“Supplement to Motion,” and refers to Defendant’s original Motion rather

than making a prima facie case for a sentencing reduction. Suppl. 1.

Accordingly, the Court is of the opinion that the Supplement is not an

independent motion which requires Defendant to exhaust administrative

remedies. Rather, the Court will consider the Supplement alongside

Defendant’s well-pled Motion which properly exhausts administrative

remedies.

     C.     Extraordinary and Compelling Reasons

     The Court “[m]ay reduce [a defendant’s] term of imprisonment . . . if

it finds that extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A). The Court concludes that

extraordinary and compelling reasons related to the Defendant’s age

warrant a reduction in the Defendant’s sentence here.

     Congress provided that the USSC “shall describe what should be

considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28

U.S.C. § 994(t). The USSC last issued a policy statement, U.S.S.G.

§ 1B1.13, on November 1, 2018, to define these extraordinary and
                                     14
      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 15 of 27



compelling reasons. Although the USSC has not updated U.S.S.G.

§ 1B1.13 since the passage of the First Step Act, “courts have universally

turned to U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary and

compelling reasons’ that may warrant a sentence reduction.” United

States v. McGraw, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019); see

United States v. Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020) (“U.S.S.G. § 1B1.13’s descriptions of ‘extraordinary

and compelling reasons’ remain current, even if references to the identity

of the moving party are not.”).

     Here, Defendant moves for relief pursuant to U.S.S.G. § 1B1.13,

Application Note 1(B), Age of the Defendant. Application Note 1(B)

provides that a defendant’s age qualifies as an extraordinary and

compelling circumstance when “the defendant (i) is at least 65 years old;

(ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less.” § 1B1.13,

Application Note 1(B). The Court assesses each of these criteria in turn.

     First, the Court is of the opinion that Defendant meets criteria

(i) and (iii) for extraordinary and compelling reasons pursuant to

§ 1B1.13, Application Note 1(B), Age of the Defendant. At the time of
                                     15
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 16 of 27



filing his Motion, Defendant was seventy-one years old, exceeding the

threshold age of sixty-five. In addition, Defendant has served

approximately seventeen years of his sentence, which exceeds the

Sentencing Commission’s requirement of ten years.

     Second, the Court is of the opinion that Defendant meets criterion

(ii) because his degenerative spine disease and other medical conditions,

in totality, qualify as a “serious deterioration in physical or mental health

because of the aging process.” Id. In reaching this conclusion, the Court

places particular emphasis on the opinions of Dr. Farid. In his October 3,

2019 letter, Dr. Farid concludes that Defendant’s mobility issues should

be attributed to “degenerative spine disease,” and makes an unambiguous

finding that Defendant’s disease was a result of the aging process. Suppl.

Record Ex. 1. He also makes a finding in his July 9, 2019, letter that

Defendant’s other health conditions such as diabetes, mellitus,

hypertension, arthritis, asthma, hypothyroidism and hyperlipidemia

“suggest a deterioration in [Defendant’s] physical health.” Mot. Ex. 21. In

the absence of a competing medical opinion from the Government, the

Court does not question Dr. Farid’s conclusions.8


8The Court places little evidentiary value on Government quoting
Defendant’s radiology report and physical exam records without an
                                    16
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 17 of 27



     Furthermore, the Court is of the opinion that Defendant’s physical

deterioration is particularly severe due to the risk posed by the COVID-19

pandemic. Defendant has asthma, as well as a case of diabetes which has

become progressively more difficult to control with his age. According to

the CDC, these conditions increase Defendant’s risk of becoming seriously

ill from COVID-19. The Court is also mindful that based on recent BOP

reports, there is a high risk that Defendant will be exposed to COVID-19

while in the prison environment. Thus, the risk posed by COVID-19 in

connection with Defendant’s health conditions lead the Court to conclude

that Defendant’s deterioration of physical health due to the aging process

is particularly severe, and warrants relief.

     While few courts have yet to grant relief pursuant to U.S.S.G.

§ 1B1.13, Application Note 1(B), Age of the Defendant, the Court’s

conclusions here are consistent with another court within the Circuit. In

United States v. Cantu-Rivera, the district court reduced a defendant’s

sentence pursuant to Application Note 1(B), Age of the Defendant, based



opinion or analysis from a physician to contextualize medical terms and
practices. See Resp. 12 (“An x-ray taken the next day, however, showed
no soft tissue abnormality; minimal osteoarthritis in the sacroiliac
joints . . .”) (quoting portions of a radiology report); id. (“That exam found
no spinal deformity, full range of motion and no tenderness”) (quoting a
medical exam report).
                                        17
      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 18 of 27



on age-related conditions like arthritis, cataracts, diabetes, and a prostate

condition, as well as the defendant’s age and time served. See United

States v. Cantu-Rivera, 2019 WL 2578272, at *1 (S.D. Texas, June 24,

2019). Based on the reports of Dr. Farid, the Court concludes that here

too Defendant’s degenerative spine disease and other conditions indicate a

serious deterioration in physical health due to the aging process, which in

conjunction with Defendant’s age and time served warrants relief.

     The Court’s determination here is separate and apart from scenarios

in which compassionate release is based solely on a “Medical Condition of

the Defendant” pursuant to U.S.S.G. § 1B1.13, Application Note 1(A).

Compassionate release based solely on a medical condition “is an

extraordinary and rare event.” White v. United States, 378 F. Supp. 3d

784, 787 (W.D. Mo. 2019). It often requires a defendant to be “suffering

from a terminal illness (i.e., a serious and advanced illness with an end of

life trajectory)” such as solid-tumor cancer, ALS, or end-stage organ

disease. U.S.S.G. § 1B1.13, Application Note 1(A)(i). Application Note

1(B), Age of the Defendant, requires only a “serious deterioration in

physical or mental health.” The Court is of the opinion that Defendant’s

health conditions here are sufficient for relief pursuant to Application

Note 1(B), Age of the Defendant, and that it need not determine whether
                                     18
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 19 of 27



Defendant’s health conditions reach the higher standard required for

Application Note 1(A), Medical Condition of the Defendant.9 See United

States v. Wong Chi Fai, No. 93-CR-1340 (RJD), 2019 WL 3428504

(E.D.N.Y. July 30, 2019) (granting compassionate release pursuant to

Application Note 1(A), Medical Condition of the Defendant, where

terminal cancer left Defendant unable to eat).

     Relief pursuant to Application Note 1(A), Medical Condition of the

Defendant, may also require that a medical condition “substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility.” § 1B1.13, Application Note 1(A)(ii).

However, Defendant makes his claim for compassionate release pursuant

to Application Note 1(B), Age of the Defendant, which does not include

similar language. Although some courts have considered the ability to

function in a correctional facility as a relevant factor in an analysis

pursuant to Application Note 1(B), Age of the Defendant, the Court here



9 The Court notes that the Government construes Defendant’s Motion as
pled pursuant to Application Note 1(A), Medical Condition of the
Defendant, and concedes that Defendant’s diabetes, in conjunction with
the risk of COVID-19, may satisfy Application Note 1(A)’s standard for
“extraordinary and compelling reasons” warranting relief. Suppl. Resp.
19. However, the Court does not reach this issue because it grants relief
pursuant to Application Note 1(B), Age of the Defendant.
                                    19
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 20 of 27



agrees with other district courts that this is “not a required factor.”

Ebbers, 2020 WL 91399, at *5. Thus, the Court does not assess here

whether Defendant can provide self-care within a correctional facility.

     D.      Danger to the Community

     In order to reduce a term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A), U.S.S.G. § 1B1.13 also requires that the Court determine

Defendant “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2). The Court

is of the opinion that Defendant is not dangerous due to the nonviolent

nature of his crimes as well as his character and background.

     In determining whether a defendant is dangerous to the safety of

others or the community, 18 U.S.C. § 3142(g) assesses: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person; and

(4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. 18 U.S.C.

§ 3142(g).

     In 2003, Defendant received a mandatory life sentence based on

drug trafficking offenses involving marijuana and cocaine. The weight of

evidence against Defendant was substantial, as Defendant was convicted
                                      20
      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 21 of 27



on six separate counts. An offense with a substantial weight of evidence

involving controlled substances weighs against relief. However,

Defendant’s offenses were also nonviolent, which weighs in favor of relief.

     Defendant’s history and characteristics weigh both for and against

relief. Prior to his most recent conviction, Defendant had a significant

criminal history involving nonviolent drug possession and drug trafficking

offenses. He also committed the instant offenses less than two years after

finishing a six-month prison sentence, and in violation of the terms of

parole. These facts weigh against relief.

     However, Defendant has exhibited outstanding behavior while

incarcerated. He has paid all fines associated with his conviction through

employment at UNICOR, where he has received outstanding reviews, has

learned new skills in leatherworking which he teaches to other inmates,

and has no record of infractions. In the event of his release, he would live

with his son. The Court recognizes that Defendant’s efforts of

engagement with prison staff, fellow inmates, and family demonstrate his

ability to reintegrate into the community, weighing in favor of relief.

     Significantly, Defendant has also never been convicted of any violent

crime, and has not been involved in any violent incident during his period

of incarceration. Defendant has serious mobility issues which require him
                                     21
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 22 of 27



to use either a wheelchair or walker, and as of the date he filed his

Motion, he was seventy-one years of age. Therefore, the Court determines

that the nature and seriousness of any danger Defendant might pose to

others or the community is minimal.

     On the sum of these factors, the Court is of the opinion that the

release of Defendant is not a danger to others or the community.

     E.    Section 3553(a) Factors

     Pursuant to 18 U.S.C. § 3582(c)(1)(A), a court may “reduce the term

of imprisonment . . . after considering the factors set forth in section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582. The

Court concludes that applying these sentencing factors here warrants a

reduction of Defendant’s sentence to time served.

     In addition to the factors discussed above, the § 3553(a) sentencing

factors include:

     (1) The need for the sentence imposed to, among other factors,
         reflect the seriousness of the offense, to promote respect for the
         law, to provide just punishment for the offense, and to afford
         adequate deterrence to criminal conduct;
     (2) The kinds of sentences available;
     (3) The kinds of sentences and the sentencing range established for
         the applicable category of offense and defendant;
     (4) Any pertinent policy statement guidelines issued by the
         Sentencing Commission;



                                      22
      Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 23 of 27



     (5) The need to avoid unwarranted sentence disparities among
         defendants with similar records who have been found guilty of
         similar conduct; and
     (6) The need to provide restitution to any victims of the offense.

§ 3553(a).

     The Court is mindful that Defendant was sentenced to his current

term of incarceration at the age of fifty-five after numerous previous drug

convictions and in violation of the terms of his parole. The Court also

recognizes Defendant’s status as a career offender and his leadership role

in a criminal enterprise. By reducing Defendant’s sentence, the Court in

no way questions the seriousness of Defendant’s criminal conduct.

     Nevertheless, the Court is of the opinion that a sentence of time

served would provide just punishment for Defendant’s offenses.

Defendant has been imprisoned for approximately seventeen years,

during which his health and quality of life have significantly declined.

Thus, he has been incarcerated for the remainder of the years during

which he had a suitable quality of life. Accordingly, the Court concludes

that incarcerating Defendant any longer likely serves no meaningful

retributive purpose. Defendant will live out the remainder of his life with




                                     23
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 24 of 27



serious, degenerative health conditions, which the Court concludes

warrants compassionate release.10

      Additionally, the Court is of the opinion that reducing Defendant’s

sentence to time served adequately deters similar criminal conduct and

promotes respect for the law. With this order, the Court adheres to

standards set forth by the USSC. These standards put defendants on

notice that they will serve the full term of their sentences unless they

experience serious, degenerative age-related medical conditions which

significantly diminish their quality of life in their terminal years. Such a

standard only allows a select number of defendants experiencing unique

circumstances to obtain compassionate release, adequately deterring

criminal conduct and promoting respect for the law.

      The Court is also mindful that Defendant received a sentence of life

imprisonment for offenses which now require a mandatory minimum

sentence of twenty-five years. See 21 U.S.C. § 841(b)(1)(A)(2018) (“If any

person commits a violation . . . of this title after 2 or more prior


10 Other courts considering compassionate release pursuant to Application
Note 1(B), Age of the Defendant, have made similar findings. See Ebbers,
2020 WL 91399, at *8 (“[H]aving reached a point where his quality of life
is quite low, releasing Ebbers will not prevent him from being adequately
punished nor will it discount the seriousness of his offense or diminish the
message that his crimes were unacceptable.”)
                                     24
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 25 of 27



convictions for a serious drug felony or serious violent felony have become

final, such person shall be sentenced to a term of imprisonment of not less

than 25 years.”) Pursuant to the Defendant’s PSR issued in 2003,

Defendant’s guideline imprisonment range without a mandatory life

sentence was 360 months to life. Thus, although the Court recognizes it

shall not resentence Defendant pursuant to § 3582(c), the kinds of

sentences now available for Defendant suggest relief might be warranted.

      Finally, the Court determines that reducing Defendant’s sentence to

time served would not create unwarranted sentence disparities, because

the Court reduces Defendant’s sentence pursuant to the USSC’s policy

statements applicable to similarly situated defendants. In addition, due

to the nature of Defendant’s crimes there are no identifiable victims who

require restitution.

      In sum, the Court is of the opinion that Defendant’s Motion should

be granted, and that a reduction in Defendant’s sentence to time served is

sufficient, but not greater than necessary, to accomplish the purposes of

the sentencing statute.

IV.   CONCLUSION

      The Court concludes that extraordinary and compelling reasons

warrant a reduction in Defendant’s sentence.
                                     25
         Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 26 of 27



        Accordingly, IT IS ORDERED that Defendant Chester Ennis’

“Motion For Reduction in Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i)” (ECF No. 464) is GRANTED.

        IT IS FURTHER ORDERED that Defendant Chester Ennis’ term

of imprisonment shall be reduced to a term of time served as to each of

counts one (1), two (2), three (3), four (4), and nine (9) of the superceding

indictment, to be served concurrently. The Court does not modify the

ninety-six (96) month term of imprisonment as to count six (6) of the

superceding indictment, as Defendant Chester Ennis has served a term of

imprisonment exceeding ninety-six (96) months.

        IT IS FURTHER ORDERED that upon release from

imprisonment, Defendant Chester Ennis shall be on supervised release for

a term of ten (10) years as to count one (1), ten (10) years as to count two

(2), eight (8) years as to count three (3), eight (8) years as to count four (4),

three (3) years as to count six (6), and eight (8) years as to count nine (9),

to be served concurrently. While on supervised release, Defendant

Chester Ennis shall comply with the mandatory, standard, and additional

conditions of supervised release adopted by the Court in its original

“Judgment in a Criminal Case” (ECF No. 244), entered on September 2,

2003.
                                       26
       Case 3:02-cr-01430-PRM Document 493 Filed 05/14/20 Page 27 of 27



     IT IS FURTHER ORDERED that all other terms and conditions

in the Court’s original “Judgment in a Criminal Case” (ECF No. 244) not

expressly modified by this order shall remain in effect.

     IT IS FURTHER ORDERED that the Government shall release

Defendant Chester Ennis from custody immediately. In the interest of

public health, the Court will require Defendant Chester Ennis to self-

isolate for fourteen days at William Ennis’ home or another suitable

location the Probation Office deems proper.

     IF IS FINALLY ORDERED that the parties shall meet and confer

and submit a proposed order governing the conditions of Defendant

Chester Ennis’ release, including his period of self-isolation, no later than

May 22, 2020, at 5:00 p.m. Mountain Standard Time.

     SIGNED this 14th day of May, 2020.


                             ______________________________________
                             PHILIP R. MARTINEZ
                             UNITED STATES DISTRICT JUDGE




                                     27
